PER CURIAM.
Appellant seeks review of the trial court’s order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because appellant’s direct appeal of his judgment and sentence was pending at the time of the filing of his motion, the trial court lacked jurisdiction to entertain appellant’s motion. See Burch v. State, 721 So.2d 1198 (Fla. 1st DCA 1998). Accordingly, we quash the order of denial.
ORDER QUASHED.
WEBSTER, LEWIS, and HAWKES, JJ., concur.